Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 IDS submitted by the applicant on 04/18/22 is considered/acknowledged by the examiner.  

				Reason for Allowance
Claims 1-4, 6-9 and 21-31 are allowed for the following reasons:
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Pat. No. US 20150260926 A1 and US 20170219780 Al.
Claim 1 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the optical cable fixing apparatus comprises a rear retainer, a heat shrink tubing, and a crimping structure, wherein the heat shrink tubing is sleeved over the optical cable, wherein the crimping structure is configured to rivet an aramid yarn layer of the optical cable and the connecting shaft together, and wherein the rear retainer is sleeved over the heat shrink tubing and is connected to the first end of the connecting shaft in combination with the rest of the limitations of the base claim.  

Claims 2-4, 6-9 and 21-31 are allowed by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 570-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KAVEH C KIANNI/Primary Examiner, Art Unit 2883